1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     SHANNON LANDGRAF,                          Case No.: 17cv1907-LAB (MDD)
12                                   Plaintiff,
                                                  ORDER DENYING JOINT
13     v.                                         MOTION TO DISMISS
14     BMW OF NORTH AMERICA, LLC,
       et al.,
15
                                 Defendant.
16
17
18           The parties filed a joint motion to dismiss, which consents to the
19   undersigned judge’s retention of jurisdiction to enforce the settlement “and all
20   further action in this case.” (Docket no. 34 at 2:13–14.)
21          The chambers standing order, &3(a), explains that the Court does not
22   generally retain jurisdiction to interpret and enforce settlement agreements. The
23   parties may stipulate to the magistrate judge’s jurisdiction, provided they comply
24   with certain requirements.      Id.   But otherwise, “[a]ny stipulation for dismissal
25   presuming the court will retain jurisdiction will be rejected . . . .” Id.
26   ///
27   ///
28   ///

                                                  1
                                                                              17cv1907-LAB (MDD)
1         The joint motion is DENIED. The parties may renew their motion, provided
2    they comply with the chambers’ standing order.
3
4         IT IS SO ORDERED.
5    Dated: December 6, 2018
6
7                                         Hon. Larry Alan Burns
                                          United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                     17cv1907-LAB (MDD)
